El Juez Asociado Señor Colón Pérez
emitió la opinión del Tribunal.
En el presente caso nos corresponde determinar cuáles son aquellas formalidades de ley con las que debe cumplir la Junta de Planificación de Puerto Rico (Junta de Planifi-cación) al momento de emitir y notificar una resolución en el contexto de un proceso de rezonificación, de modo que las personas o entidades afectadas por esta puedan presentar oportunamente el recurso de revisión judicial, de estar in-teresadas en ello. En particular, nos corresponde resolver si la Junta de Planificación tiene el deber de identificar, en el texto de una resolución, los nombres y las direcciones postales de los y las dueños y dueñas de las propiedades objeto del proceso administrativo.
Adelantamos que, analizada cuidadosa y detenidamente la normativa que gobierna este asunto —y en particular, los principios más básicos del debido proceso de ley— re-solvemos que la Junta de Planificación tiene la obligación, al momento de emitir una resolución en los procesos de rezonificación, de especificar los nombres y las direcciones de las personas dueñas peticionarias de las propiedades afectadas por dicho proceso.
La conclusión a la cual llegamos hoy resulta indispensable para que cualquier persona —natural o jurídica— que interese presentar un recurso de revisión de un dicta-men de la Junta de Planificación en un proceso de rezoni-ficación, pueda cumplir con la obligación impuesta por este Tribunal en Mun. de San Juan v. Jta. Planificación, 189 DPR 895 (2013). En dicha ocasión, establecimos a quiénes se debe notificar un recurso de revisión en el cual se pre-*659tenda impugnar una resolución de la Junta de Planifica-ción emitida en un proceso de rezonificación. Veamos.
I—I
En febrero, marzo y septiembre de 2005, y en septiem-bre de 2006, de forma independiente, se presentaron ante la Junta de Planificación varias solicitudes de cambios de zonificación relacionadas con ocho propiedades localizadas en la calle Aldebarán de la Urbanización Altamira, a saber: Caso Núm. 2005-17-0148-JPZ, Caso Núm. 2005-17-0174-JPZ Caso Núm. 2005-17-0176-JPZ, Caso Núm. 2005-17-0178-JPZ, Caso Núm. 2005-17-0679-JPZ, Caso Núm. 2005-79-0175-JPZ y el Caso Núm. 2006-117-0621-JPZ. Según surge del expediente, dicha urbanización ubica en una zona residencial, localizada en el municipio de San Juan.
En esencia, en las referidas peticiones se solicitó la re-zonificación de ciertas propiedades ubicadas en la calle Al-debarán de la Urbanización Altamira, de un Distrito R-3 (residencial tres) a un Distrito CO-1 (comercial de oficina uno), C-L (comercial liviano) o C-l (comercial local).
Evaluadas las referidas solicitudes, mediante distintas resoluciones, en fechas diferentes, la Junta de Planifica-ción autorizó el cambio de rezonificación en todas las pro-piedades en cuestión de un Distrito R-3 a un Distrito CO-1 y, en una sola propiedad, de un Distrito R-3 al Distrito C-L. En cada una de las resoluciones emitidas por la Junta de Planificación se incluyó el apercibimiento siguiente:
Las actuaciones de la Junta sobre solicitudes de cambio de zonificación son de carácter cuasi-legislativo a tenor con lo es-tablecido en el Artículo 32, Inciso B de la Ley Número 75 del 24 de junio de 1975, según enmendada. Las mismas serán finales. Disponiéndose que en los casos que se entienda que la Junta no cumplió con los requisitos estatutarios, para adop-ción y promulgación o enmienda a dichos reglamentos y ma-pas, podrá recurrirse en revisión ante el Tribunal de Circuito de Apelaciones, a impugnar el procedimiento seguido, dentro de un término de treinta (30) días contados desde que entra en *660vigor la enmienda, cónsono con la Ley Número 75 antes citada, [y] la Ley Número 170 de 12 de agosto de 1988, según enmendada. Una vez autorizada una enmienda a un Mapa de Zonificación por la Junta, la misma entrará en vigor a los quince (15) días de publicarse un edicto sobre la adopción de enmiendas a los Mapas de Zonificación en un periódico de cir-culación general en Puerto Rico.(1)
Así las cosas, tras un periodo de aproximadamente seis años desde la otorgación de las respectivas autorizaciones de rezonificación —y con el propósito de darle fin al proceso de enmiendas al mapa de calificación— el 23 de mayo de 2013 la Junta de Planificación emitió la Resolución C-18-33, Aprobando y Adoptando la Enmienda a la Hoja Núm. 8-B del Mapa de Calificación de Suelo del Municipio de San Juan (la Resolución C-18-33). Mediante la misma, se autorizó la enmienda a la Hoja Núm. 8-B del Mapa de Calificación de Suelo del Municipio de San Juan, quedando afectados por la decisión los casos antes mencionados, números 2005-17-0148-JPZ, 2005-17-0174-JPZ, 2005-17-0176-JPZ, 2005-17-0178-JPZ, 2005-17-0679-JPZ, 2005-79-0175-JPZ y 2006-117-0621-JPZ, sobre las propiedades ubicadas en la Urbanización Altamira.
Ahora bien, y de particular importancia para la contro-versia ante nuestra consideración, resulta ser que la refe-rida Resolución C-18-33 también afectó cuatro peticiones relacionadas a otros solares en el referido municipio, a saber: el caso Núm. 2000-78-0776-JPZ, ubicado en la Urbanización Las Lomas; el caso Núm. 2006-17-0188-JPZ, en la Urbanización Summit Hills, y los casos núm. 2009-17-0063-JPZ y 2009-17-0064-JPZ, ubicados en la Carr. 19, Km. 07 y Km. 0.75, de San Juan.
Oportunamente, la Junta de Planificación notificó a los peticionarios afectados en el proceso la Resolución C-18-33. Entre las advertencias incluidas por dicho organismo gu-*661bernamental en el referido dictamen, se incluyeron las si-guientes:
La hoja así enmendada sustituirá, luego del cumplimiento con lo dispuesto en el Artículo 28 de la Ley Número 75 del 24 de junio de 1975, según enmendada, al correspondiente MAPA DE CALIFICACION DE SUELOS DEL MUNICIPIO DE SAN JUAN, el cual fue adoptado por la Junta de Planificación el 13 de marzo de 2003. Esta enmienda entrará en vigor el 28 de julio de 2013, a los quince (15) días, luego de la publicación de un edicto en un periódico de circulación general el 12 de julio de 2013. CERTIFICO: Que la anterior es copia fiel y exacta del informe adoptado por la Junta de Planificación de Puerto Rico, en su reunión celebrada el día 23 de mayo de 2013, por lo que expido copia bajo mi firma y sello oficial de esta Junta en San Juan, Puerto Rico, hoy 12 [de] julio [de] 2013[.](2)
Según se puede colegir, la mencionada resolución no in-cluyó nombres ni direcciones de los propietarios o titulares de los solares afectados por las determinaciones de la Junta de Planificación, quienes participaron en el procedi-miento de cambio de zonificación.
Así pues, y en conformidad con lo establecido mediante la referida Resolución C-18-33, el 12 de julio de 2013 se publicó un edicto en el periódico El Vocero titulado Aviso sobre cambio de calificación autorizado por la Junta de Planificación de Puerto Rico. En el artículo se incluyó de forma íntegra el texto de la Resolución C-18-33, es decir, que tampoco se incluyeron los nombres o las direcciones de las personas naturales o jurídicas afectadas por tales de-terminaciones de la Junta.
Enterada de ello, la Asociación de Residentes de Altamira, Inc. (la Asociación de Residentes) presentó un recurso de revisión judicial ante el Tribunal de Apelaciones, impugnando las determinaciones relacionadas con las peticiones 2005-17-0148-JPZ, 2005-17-0174-JPZ, 2005-17-0176-JPZ, 2005-17-0178-JPZ, 2005-17-0679-JPZ, 2005-79-0175-JPZ y 2006-117-0621-JPZ. Dicho recurso de revisión *662judicial solo se notificó a los titulares cuya rezonificación era impugnada. El mencionado recurso no fue notificado a los dueños de las propiedades afectadas por las peticiones 2000-78-0776-JPZ, 2006-17-0188-JPZ, 2009-17-0063-JPZ y 2009-17-0064-JPZ, contra las cuales no se presentó recla-mación judicial alguna, a pesar de que los inmuebles objeto de tales peticiones también fueron afectados por la Resolución C-18-33, que enmendó el mapa de calificación.
Tras varios trámites procesales que huelga pormenori-zar aquí, el Tribunal de Apelaciones emitió una resolución mediante la cual sostuvo que, examinada la Resolución C-18-33, “la misma carece de los fundamentos necesarios para que [el foro apelativo intermedio] pueda ejercer su función revisora”. (Enfasis suplido).(3) Por ser esto así, al amparo de su facultad revisora, conforme al Reglamento del Tribunal de Apelaciones, 4 LPRA Ap. XXII-B, dicho foro devolvió el caso a la Junta de Planificación para que emi-tiera una resolución donde expusiera los fundamentos en que se basó para la reclasificación de las propiedades en cuestión.
En cumplimiento con lo ordenado, la Junta de Planifi-cación compareció ante el Tribunal de Apelaciones me-diante una Moción en Cumplimiento de Orden, la cual es-taba acompañada de una Resolución en Cumplimiento de Orden, en la cual fundamenta sus determinaciones, según les fue requerido. Es menester señalar, sin embargo, que en la nueva resolución, la Junta de Planificación incluyó la siguiente acreditación de notificación, a saber:
CERTIFICO: Que la anterior es copia fiel y exacta del informe adoptado por la Junta de Planificación de Puerto Rico en su reunión del 14 de noviembre de 2013, por lo que expido copia bajo mi firma y sello oficial de esta Junta en San Juan, Puerto Rico, hoy 14 de noviembre de 2013.(4)
*663Días más tarde, la Junta de Planificación presentó una Solicitud de Desestimación ante el Tribunal de Apelacio-nes, mediante la cual argüyó que el recurso de revisión no se perfeccionó dentro del término jurisdiccional para su presentación, ya que el escrito no fue notificado a todos los titulares de las propiedades incluidas en la Resolución C-18-33. Por tal motivo, la referida agencia solicitó que el foro apelativo intermedio declarara “no ha lugar” la revi-sión en cuestión.
A dicha solicitud, la Asociación de Residentes se opuso. Alegó que notificó el recurso de revisión a “todas las partes correspondientes, específicamente las personas cuyas re-calificaciones afectaron propiedades dentro de la Urbaniza-ción Altamira”(5) Asimismo, la Asociación planteó que, dado que el Tribunal de Apelaciones determinó que la re-solución de la Junta de Planificación carecía de fundamen-tos y la agencia gubernamental presentó una resolución enmendada, lo correcto hubiese sido que se notificara nue-vamente la Resolución Enmendada autorizando los cam-bios de calificación, mediante la correspondiente publica-ción de un edicto.
Tras conceder a las partes un breve término para que se expresaran en torno a los escritos presentados por ambas, el Tribunal de Apelaciones emitió una resolución mediante la cual declaró “no ha lugar” la solicitud de desestimación; ello, por entender que la Asociación de Residentes “notificó el escrito de revisión administrativa a aquellas partes contra las cuales solicita algún remedio”.(6)
No obstante, posteriormente, el Tribunal de Apelaciones emitió una resolución motu proprio para señalar lo si-guiente:
Por otra parte, al examinar la Resolución en Cumplimiento de Orden de la Junta [,] nos percatamos que la misma no in-*664cluye una certificación de notificación que indique expresa-mente todas las partes a las cuales notificó su determinación. Ello resulta indispensable para evitar cualquier controversia potencial sobre notificación que pueda afectar la eficacia jurí-dica de la determinación que en su día emita este Tribunal. (Énfasis suplido).(7)
Así las cosas, el foro apelativo intermedio, nuevamente, concedió a la Junta de Planificación un término para que notificara adecuadamente la Resolución en Cumplimiento de Orden, especificando, esta vez, las personas a las que notificaba su determinación.
Así las cosas, la Junta de Planificación compareció ante el Tribunal de Apelaciones mediante una Moción en Cum-plimiento de Orden y otros Extremos, en la cual anejó la Resolución Enmendada anteriormente presentada, inclu-yendo en esta ocasión —y por primera vez— la certificación de notificación con los nombres y direcciones postales de los dueños de las propiedades objeto del proceso de rezonificación. Además, la Junta de Planificación aprove-chó la oportunidad para solicitar nuevamente la desesti-mación del recurso de revisión. Ello, según el mismo fun-damento de falta de notificación del recurso judicial —presentado por la Asociación de Residentes— a todas las partes afectadas por la Resolución C-18-33, a la luz de lo resuelto por este Tribunal en Mun. de San Juan v. Jta. Planificación, supra.
Por su parte, en oposición, la Asociación de Residentes planteó que lo resuelto por esta Curia en Mun. de San Juan v. Jta. Planificación, supra, no aplicaba a la presente situación, puesto que en aquella ocasión uno de los errores planteados podía tener el efecto de la revocación total de la Resolución que había autorizado la rezonificación en dicho caso; cosa que no sucede en este caso, ya que aquí, los erro-res señalados “se circunscriben exclusivamente a las re-*665zonificaciones autorizadas en la Urbanización Altamira y no se solicita remedio alguno en contra de las demás propiedades”. (Énfasis en el original).(8) Por ello, entendió la Asociación de Residentes que no era necesaria la notifi-cación del recurso a todos los propietarios. En la alterna-tiva, la Asociación de Residentes solicitó que se ordenara la notificación por edicto de la Resolución Enmendada emi-tida por la Junta de Planificación, en la que fundamentó sus determinaciones, como resultado de la orden del Tribunal de Apelaciones, por entender que era necesario para que comenzara a transcurrir el término para recurrir en alzada.
Evaluados los planteamientos de ambas partes, el Tribunal de Apelaciones dictó sentencia. Al así hacerlo, desestimó el recurso de revisión judicial, por entender que la Asocia-ción de Residentes no notificó el recurso de revisión a los titulares de las propiedades objeto de las peticiones 2000-78-0776-JPZ, 2006-17-0188-JPZ, 2009-17-0063-JPZ y 2009-17-0064-JPZ, por lo que quedó privado de jurisdicción.
Inconforme con tal determinación, la Asociación de Re-sidentes acude ante nos mediante un recurso de certiorari y sostiene que el foro apelativo intermedio actuó sin juris-dicción al disponer del presente caso, puesto que la Junta de Planificación no había identificado en la Resolución C-18-33 el nombre de las partes afectadas por la misma ni sus direcciones postales. Plantea la Asociación de Residen-tes que tal actuación violentó el requisito de notificación adecuada que impone el debido proceso de ley. Por lo tanto, solicita que ordenemos a la agencia notificar correctamente la resolución recurrida.
Contando con el beneficio de las comparecencias de las partes, procedemos a resolver.
*666II
 Como es sabido, la Junta de Planificación es el or-ganismo gubernamental encargado de establecer la política pública del país en lo que al tema de zonificación se refiere. Mun. de San Juan v. Jta. Planificación, supra, págs. 904-905; ELA v. Domínguez, 104 DPR 468, 470 (1975). Véase, además, la Ley Núm. 76 de 24 de junio de 1975, conocida como Ley Orgánica de la Junta de Planificación de Puerto Rico, 23 LPRA see. 62 et seq. En virtud de ello, mediante procesos cuasilegislativos, dicha agencia está autorizada a adoptar o enmendar los mapas de zonificación de las distin-tas áreas del país. 23 LPRA sec. 62j(5). Véanse, además: Ramírez et al. v. Jta. Planificación, 185 DPR 748, 756 (2012); Luan Investment Corp. v. Román, 125 DPR 533, 545 (1990).
Al respecto, al interpretar la facultad de la Junta de Planificación para atender las solicitudes y enmiendas de zonificación, hemos establecido que tal función es cuasilegis-lativa, “ya que no adjudica una controversia!,] sino que es-tablece una reglamentación”. Ramírez et al. v. Jta. Planificación, supra, pág. 756. Véanse, además: T-JAC, Inc. v. Caguas Centrum Limited, 148 DPR 70, 83 (1999); Luan Investment Corp. v. Román, supra, pág. 546. Es decir, en un proceso de zonificación ante la Junta, dicha entidad “no tiene que expresar las determinaciones de hecho y de dere-cho en las que fundamentó su decisión”. Ramírez et al. v. Jta. Planificación, supra, pág. 756. Y es que, tal y como expresamos en Luan Investment Corp. v. Román, supra, pág. 547,
[l]os mapas de zonificación y sus enmiendas representan la forma visual y práctica de instrumentar los reglamentos de zonificación y sus enmiendas. Su aprobación y enmiendas no son actos de naturaleza adjudicativa, dirigidos a resolver una controversia en particular entre una o más personas, sino que son actos producto de los instrumentos con los cuales el Es-tado ha provisto a la Junta para reglamentar el uso de la *667tierra en Puerto Rico, de manera que se logre un desarrollo integral y balanceado de nuestra sociedad.
HH h—I h—I
En conformidad con lo anterior, la Junta de Planifica-ción aprobó el Reglamento de Zonificación de Puerto Rico (Reglamento de Planificación Núm. 4), Reglamento Núm. 6211 del Departamento de Estado de 5 de noviembre de 2000 (Reglamento de Zonificación),(9) mediante el cual se instituye el procedimiento por el cual se rige el proceso de zonificación en Puerto Rico. Según el mismo, en aquellas circunstancias en las que una petición de cambio de zoni-ficación se realice por una persona u organismo, se deberá cumplir con las obligaciones y los requisitos contenidos en este.
Particularmente, y en lo pertinente a la contro-versia que nos ocupa, cuando se presenta una petición de rezonificación, existe un deber de notificar a los dueños de las propiedades de la zona sujeta al cambio. Véase Sec. 4.06 del Reglamento de Zonificación, supra, págs. 48-50. Véase, además, Ramírez et al. v. Jta. Planificación, supra, pág. 759. Precisamente, al interpretar dicho deber de notificación, esta Curia ha expresado lo siguiente:
Evidentemente la notificación es esencial en todos los aspectos que cubren el proceso de zonificación. Esto se fundamenta en que un cambio de zonificación tiene la consecuencia de limitar la propiedad de los ciudadanos. No estamos ante un regla-mento de aplicación general. Por el contrario, el cambio de zonificación es una reglamentación de aplicación particular. Por esa razón, la oportuna notificación de un cambio de zoni-ficación es parte integral del debido proceso de ley de los ciudadanos. Cónsono con lo anterior, en Montoto v. Lorie, 145 *668DPR 30, 44 (1998), reconocimos que cuando la Junta altera la zonificación existente de un área, ello “hace indispensable la adecuada notificación a todas las partes cuyos intereses pue-dan quedar afectados”. (Escolio omitido y énfasis suplido). Ramírez et al. v. Jta. Planificación, supra, pág. 760.
Según se puede colegir, la notificación a toda persona dueña de aquellas propiedades sujetas al proceso de zonificación, o que puedan quedar afectadas por este, re-sulta “esencial en el ámbito administrativo”. Ramírez et al. v. Jta. Planificación, supra, pág. 760. Asimismo, tratán-dose la notificación de una salvaguarda al debido proceso de ley, este Tribunal ha reconocido que “la importancia de la notificación a los propietarios cubre todo el proceso de zonificación, incluyendo las etapas apelativas”. (Enfasis en el original). Íd. Ello, puesto que resulta “indispensable [...] la adecuada notificación a todas las partes cuyos intereses puedan quedar afectados”. (Enfasis suplido y en el original). íd. Cónsono con lo anterior, establecimos que cualquier ciudadano que haya promovido una impugnación de rezonificación mediante un recurso de revisión judicial tiene derecho a ser notificado por el Tribunal de Apelaciones de la sentencia que se haya dictado. Id.
Posteriormente, en Mun. de San Juan v. Jta. Planificación, supra, este Tribunal se enfrentó a otra controversia relacionada al dilema de la notificación dentro de los procesos de rezonificación. En específico, tuvimos que resolver quiénes debían ser notificados de la presentación de un recurso de revisión judicial que impugnaba una resolu-ción de la Junta de Planificación, emitida durante un pro-ceso de rezonificación. En aquella ocasión, resolvimos que la notificación de un recurso de revisión judicial que se haya presentado con el fin de impugnar una resolución de la Junta de Planificación “debe hacerse a todos los dueños o peticionarios que se incluyen en dicho dictamen, según constan en el expediente administrativo, en virtud de la naturaleza del proceso de rezonificación”. (Enfasis suplido). *669Íd., pág. 912. Añadimos que en aquellas circunstancias en las que los dueños no tengan un representante designado para el proceso, la notificación al dueño o dueña será suficiente. íd. Por otra parte, en las situaciones en las que ocurra un cambio de dueño durante el trámite administra-tivo, será responsabilidad del nuevo propietario hacer constar tal cambio a la Junta. íd.
En fin, tal y como hemos señalado, durante todo el proceso de rezonificación, tanto a nivel administrativo como en cualquier etapa apelativa, existe un deber de no-tificar a los dueños de las propiedades sujetas a dicho trámite. Es imperativo recalcar que tal obligación tiene su génesis en la garantía constitucional que protege a los ciu-dadanos y ciudadanas de no ser privados de su propiedad sin un debido proceso de ley. Art. II, Sec. 11, Const. ELA, LPRA, Tomo 1; Enmda. V, Const. EE. UU., LPRA, Tomo 1.
Sabido es que la notificación adecuada es un elemento indispensable del debido proceso de ley. Véase Mun. San Juan v. Plaza las Américas, 169 DPR 310, 329 (2006). La notificación en un trámite administrativo es el vehículo que concede “la oportunidad de advenir en cono-cimiento real de la determinación tomada, a la vez que otorga a las personas cuyos derechos pudieran verse trans-gredidos una mayor oportunidad de determinar si ejercen o no los remedios que le han sido concedidos por ley”. Asoc. Vec. Altamesa Este v. Mun. San Juan, 140 DPR 24, 34 (1996). A raíz de lo anterior, esta Curia ha determinado que la falta de notificación de un recurso de revisión de una decisión administrativa “puede afectar la jurisdicción del Tribunal de Apelaciones”. Mun. de San Juan v. Jta. Planificación, supra, pág. 903.
Por consiguiente, a raíz de la normativa anterior-mente expuesta —tratándose la notificación a los dueños de las propiedades sujetas al proceso de rezonificación de un elemento indispensable, tanto a nivel administrativo *670como apelativo—, hoy resolvemos que la Junta de Planifi-cación tiene el deber de identificar expresamente los nom-bres y las direcciones postales de dichos dueños en el texto de sus resoluciones. Es decir, en cualquier procedimiento de rezonificación, la Junta tiene que especificar —en la cer-tificación de notificación— el nombre de todos los dueños de las propiedades objeto de dicho procedimiento, o sus re-presentantes legales, junto a sus direcciones postales.
Como mencionamos anteriormente, la conclusión a la cual hoy llegamos resulta indispensable para que cual-quier persona —natural o jurídica— que interese presen-tar un recurso de revisión de un dictamen de la Junta en un proceso de rezonificación, pueda cumplir con la obliga-ción impuesta en Mun. de San Juan v. Jta. Planificación, supra. Resolver lo contrario implicaría avalar la omisión de la Junta de Planificación de identificar a todos los due-ños de las propiedades objeto del procedimiento de rezoni-ficación, lo que impondría una carga sumamente onerosa en las personas que ejerzan su derecho a revisar un dicta-men administrativo. Además, é incluso de mayor enverga-dura, estaríamos ratificando una conducta que, a todas lu-ces, atenta contra el debido proceso de ley.
Al amparo de todo lo previamente esbozado, procedemos a resolver.
IV
Como hemos visto, en el presente caso, tras haber ini-ciado un proceso de rezonificación y luego de varios trámi-tes procesales, la Junta de Planificación emitió la Resolución C-18-33. Mediante esta se autorizó la enmienda a varios mapas de calificación de suelo del municipio de San Juan, afectando la zonificación de varias propiedades. Tal Resolución, si bien incluyó una serie de advertencias, no hizo mención específica a los dueños de las propiedades afectadas por la referida rezonificación o sus representantes *671legales. Tampoco incluyó las direcciones postales de tales personas.
No obstante lo anterior, la Asociación de Residentes pre-sentó un recurso de revisión judicial ante el Tribunal de Apelaciones, impugnando la Resolución C-18-33. Específi-camente, se presentaron planteamientos dirigidos a im-pugnar únicamente las peticiones 2005-17-0148-JPZ, 2005-17-0174-JPZ, 2005-17-0176-JPZ, 2005-17-0178-JPZ, 2005-17-0679-JPZ, 2005-79-0175-JPZ y 2006-117-0621-JPZ, sin referencia alguna a las demás peticiones que fue-ron objeto de la referida resolución, a saber: las peticiones 2000-78-0776-JPZ, 2006-17-0188-JPZ, 2009-17-0063-JPZ y 2009-17-0064-JPZ.
Así las cosas, la Asociación de Residentes notificó el re-curso de revisión judicial únicamente a los dueños de las propiedades afectadas por las siete peticiones incluidas en el recurso, todas ubicadas en la Urbanización Altamira. Los demás dueños de propiedades afectadas por el dicta-men de la Junta de Planificación —quienes también ha-bían presentado peticiones de rezonificación— no fueron notificados de tal recurso.
Una vez presentado el recurso ante el Tribunal de Ape-laciones, dicho foro ordenó a la Junta de Planificación no-tificar una resolución enmendada en la que se expusieran los fundamentos en los que basó su determinación. En cumplimiento con tal orden, la referida agencia presentó una resolución enmendada en la cual, a pesar de incluir los fundamentos en los que basó sus decisiones, no identificó de forma alguna el nombre de los dueños de las propieda-des objeto del procedimiento de rezonificación, sus represen-tantes legales ni sus direcciones postales, a quienes se diri-gió la notificación.
Tras varios incidentes procesales, el Tribunal de Apela-ciones emitió una resolución en la cual expuso haberse per-catado de que la resolución enmendada presentada por la Junta “no incluye una certificación de notificación que in-*672dique expresamente todas las partes a las cuales notificó su determinación”. (Énfasis suplido).(10) A pesar de lo anterior, y tras haber concluido que tal omisión podría acarrear una “controversia potencial [...] que [podría] afectar la eficacia jurídica de la determinación que en su día emita”,(11) el foro apelativo intermedio, en aras de entender en los méritos de la controversia, ordenó a la Junta de Planificación a noti-ficar adecuadamente la Resolución Enmendada, con espe-cificidad de las personas a las cuales notificaba su dictamen. Es decir, el Tribunal de Apelaciones no deses-timó el recurso presentado, sino que le concedió un término a la parte para que presentara la correspondiente en-mienda en cumplimiento de orden.
Una vez realizada la referida enmienda, y tras varios trámites procesales, el Tribunal de Apelaciones dictó sen-tencia desestimando el recurso de revisión judicial, por en-tender que la falta de notificación por parte de la Asocia-ción de Residentes le privó de jurisdicción. Al proceder de esta forma, el Tribunal de Apelaciones abusó de su discre-ción, pues al percatarse de la falta de notificación por parte de la Junta de Planificación, debió desestimar inmediata-mente el recurso, sin trámite ulterior y sin brindarle opor-tunidad a la entidad a que enmendara su resolución.
Como hemos visto, la Junta de Planificación tenía el deber de incluir en su certificación de notificación en la Resolución C-18-33 los nombres y direcciones de todos los dueños de las propiedades afectadas por el procedimiento de rezonificación. Ello, en garantía del debido proceso de ley que le asiste a toda persona que podría ver afectados sus derechos propietarios a raíz de la determinación de la Junta de Planificación en el referido proceso de rezonificación. Sin embargo, al no hacerlo, su actuación tuvo el efecto de privar al foro apelativo intermedio de jurisdicción. Ello, puesto que la Resolución C-18-33 no fue *673notificada conforme a derecho y, en consecuencia, el tér-mino para recurrir de la misma no comenzó a transcurrir.
Resuelto lo anterior, por tratarse de un asunto de índole jurisdiccional, no hace falta que atendamos los demás erro-res presentados por los peticionarios.
V
Por los fundamentos antes expuestos, confirmamos la Sentencia del Tribunal de Apelaciones. Corresponde a la Junta de Planificación notificar su resolución conforme a lo aquí dispuesto.

Se dictará sentencia de conformidad.

La Jueza Presidenta Oronoz Rodríguez concurrió con una opinión escrita. La Jueza Asociada Señora Pabón Charneco no intervino.

 Véase Apéndice de Certiorari, Caso Núm. CC-2014-0237, 2da pieza, págs. 358, 381, 413, 434, 478, 503 y 531, respectivamente.


 Íd., 1ra pieza, pág. 253.


 Íd., pág. 135.


 Íd., pág. 116.


 Íd., pág. 104.


 Íd., pág. 87.


 Íd., pág. 55.


 Íd., pág. 40.


 Aunque el Reglamento de Zonificación de Puerto Rico (Reglamento de Planificación Núm. 4), Reglamento Núm. 6211 del Departamento de Estado de 5 de noviembre de 2000 fue anulado por el Reglamento Núm. 7611 del Departamento de Estado de 28 de mayo de 2008, el primero era el vigente al momento de la presen-tación de las peticiones que dieron inicio a la controversia ante nuestra consideración.


 Apéndice, supra, 1ra Pieza pág. 55.


 Íd.